GOTHARD, Judge.
Lawrence Carpenter was charged by bill of indictment filed May 19,1988 in the 24th Judicial District Court with the offense of aggravated rape, a violation of LSA-R.S. 14:42.
Following a jury trial conducted during August, Carpenter was found guilty of forcible rape. He was sentenced on October 26, 1988 to serve ten (10) years at hard labor without benefit of parole, probation or suspension of sentence. Carpenter’s counsel, Morris Borenstein, on November 2 filed a “Motion to Withdraw and Appoint Indigent Defender Board for Appeal”, which motion was granted by Judge Can-nella on November 9, but no motion for appeal was filed until November 10.1
La.C.Cr.P. art. 914 sets out the procedure for taking criminal appeals:
A motion for an appeal may be made orally in open court or by filing a written motion with the clerk. The motion must be made no later than five days after the rendition of the judgment or ruling from which the appeal is taken. The motion shall be entered in the minutes of the court. [Emphasis supplied.]
As Carpenter’s counsel filed the motion for appeal fifteen days late, the appeal is untimely and this court has no jurisdiction over the matter.
Following the expiration of time limitations for seeking an appeal, the conviction and the sentence imposed become final and are no longer subject to review under the ordinary appellate process, unless the defendant obtains the reinstatement of his right to appeal. See State v. Counterman, 475 So.2d 336 (La.1985). The appropriate procedural vehicle to seek the exercise of the right to appeal after the legal delays have expired is an application to the trial court for post conviction relief. La.C.Cr.P. art. 924 et seq.; State v. Counterman, supra. See also State v. Savage, 514 So.2d 174 (La.App. 5 Cir.1987); State v. Anderson, 537 So.2d 872 (La.App. 5 Cir.1989).
As this court is without jurisdiction because the appeal was not filed timely, the appeal is dismissed.
APPEAL DISMISSED.

. The record index erroneously states that the motion for appeal was filed November 16, 1988.